—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Essex County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We conclude upon review of the record that there is substantial evidence to support the determination finding petitioner guilty of violating rules prohibiting arson, destroying State property and making threats. Petitioner claims that the Hearing Officer erred in relying upon certain confidential information. However, our in camera review of this material reveals the requisite detailed, specific and corroborative evidence necessary to enable the Hearing Officer to render an independent determination of credibility and the reliability of the information. Petitioner’s remaining arguments, including his claim that his right to call witnesses at the hearing was abridged, have been examined and found to be unpersuasive.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.